 302DECISIONSOF NATIONALLABOR RELATIONS BOARDBroad Street Hospital and Medical Center and NationalOrganizing Committee of Hospital and Nursing HomeEmployees,affiliatedwithLocal 1199-RWDSU-AFL-CIO. Case 4-CA-4970May 4, 1970DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSBROWN ANDJENKINSOn February 11, 1970, Trial Examiner Paul Bisgyerissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengagingin certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrialExaminer's Decision. The Trial Examiner alsofound that the Respondent had notengaged incertainother unfair labor practices, and recommended dismissalas to them Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a supporting brief,'and the General Counsel filed cross-exceptions and ananswering brief.Pursuant to provisions of Section 3(b) of the NationalLabor Relations Act, as amended, the National LaborRelations Board has delegated its powers in connectionwith this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions, the briefs, and the entire record inthe case, and hereby adopts the Trial Examiner'sfindings, conclusions, and recommendationsORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner, and hereby orders that Respond-ent, Broad Street Hospital and Medical Center, Philadel-phia, Pennsylvania, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.'The Respondent has requested oral argument This request is herebydenied as the record, the exceptions, and the briefs adequately presentthe issues and the positions of the partiesTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL BISGYER, Trial Examiner: This proceeding, withallthe parties represented, was heard on November12 and 13, 1969, in Philadelphia, Pennsylvania, on thecomplaint of the General Counsel issued on September19, 1969,'as subsequently amended, and the amendedanswer of Broad Street Hospital and Medical Center,herein called the Respondent.In issue are the questionswhether the Respondent,in violation of Section 8(a)(I)and (5)of the National Labor Relations Act, as amend-ed,2 refused to bargain with National Organizing Commit-tee of Hospital and Nursing Home Employees,affiliatedwith Local 1199-RWDSU-AFL-CIO,herein calledtheUnion,as the duly designated representative ofthe Respondent's employees in an appropriate unit; uni-laterally granted wage increases and instituted vacationand hospitalization plans without first notifying the Unionand discussing the contemplated action with it; andpromised benefits to undermine the Union.At the closeof the hearing the Union made an oral statement' ofits position on which the other parties commented.There-after,the General Counsel and the Respondent submittedbriefs.Upon the entire record, and from my observationof the demeanor of the witnesses,and with due consider-ation being given to the arguments advanced by theparties,Imake the following:FINDINGS AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTThe Respondent,a partnership3 doing business underthe trade name and style of Broad Street Hospital andMedical Center, is engaged in the operation of a proprie-taryhospital in Philadelphia,Pennsylvania,During thepast year its gross revenues derived from this operationexceeded$250,000. In the same period it purchased,in the course and conduct of its business,goods andproducts valued in excess of$10,000 which originatedoutside the Commonwealth of Pennsylvania.It is admitted, and I find, that the Respondent isengaged in commerce within the meaning of Section2(6) and(7) of the Act.If.THE LABOR ORGANIZATION INVOLVEDIt is conceded that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.'The complaint is based on original and amended charges filed onJuly 8 and August 28, 1969, respectively, copies of which were dulyserved on the Respondent by registered mail on the dates of filing2Sec 8(a)(1) of the Act makes it an unfair labor practice for anemployer "to interfere with, restrain, or coerce employees in the exerciseof the rights guaranteed in section 7 " Insofar as pertinent, Sec 7provides that "[e]mployees shall have the right tojoin, or assistlabor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protectionSec 8(a)(5) makes it an unfair labor practice for an employer torefuse to bargain collectively with the representatives of his employees,"designated by a majority of them in an appropriate unit9At all times material herein, the partnership consisted of DoctorsAbraham Cohen, Jacob Freedman, Jacob Krause, Harold Lefkoe, JacobRosen, Harry Shubin, Edward I Siegel, Raymond Silk, Samuel Sugar-man, Nathan Steinberg, and Stanley WeinsteinUntil his death onApril 26, 1969, David Weissman was also a partner and served asadministrator of the hospital182 NLRB No. 44 BROAD STREETHOSPITAL & MEDICAL CENTER303III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Evidence1.Recognitionof the Union; the card checkDuring the time of these events, the Respondent'shospital was managed by two partners, Dr. Harry Shubin,as medical director, and David Weissman, now deceased,as administrator, both of whom were responsible toa five-man executive committee on which they alsoserved as permanent voting members.' On February27, 1969,5 the Union notified the Respondent by letterthat a majority of the Respondent's service and mainte-nanceemployees had designated the Union as theircollective-bargaining representative and that it requestedrecognition.The next day, the Union filed with theBoard a representation petition for an election (Case4-RC-8172). On or about March 10, John Black, theUnion's area director, and PhillipBaer,itsattorney,met with Administrator Weissman and Company Attor-neys Jacob Hart and James Leyden at the latter's lawoffices.Arrangements were there made for a checkof the Union's authorization cards with the understandingthat, if the Union thereby proved it enjoyed majoritysupport,Weissman would recognize and bargain collec-tively with it.Accordingly, on March 17, the same individuals againmet at the offices of the Respondent's attorneys Afterthepartiesagreedupon the composition of theappropriateunit,which is substantially the same asthatalleged inthe complaint herein and conceded tobe appropriate for collective-bargaining purposes," Attor-neys Hart and Baer retired to a separate room wherethey checked the signatures on the authorization cardsagainst theRespondent's current payroll and the signa-tures on the employees' withholding slips. As a resultof the card check, the attorneys determined that theUnion did in fact represent a majority of the employeesin the appropriate unit and so reported to Weissmanand Black. Thereupon, Weissman orally extended recog-nition to the Union and a date was set for the firstThe partnership agreement provides, in pertinent part6Administration of Partnership AffairsThe executive functions of the partnership pertaining to medicalmatters shall be carried out by a medical director The administrativefunctions of the partnership shall be carried out by an administratorThe medical director and the administrator are authorized, jointly,to execute any and all documents on behalf of the partnershipin the scope of the normal operations of the partnership businessThe medical director and administrator shall regularly apprise theexecutive committee of their mutual activities, and such activitiesshall be subject to approval or veto by the executive committeeUnless otherwise specified, all subsequent dates relate to 1969Specifically, the unit is described in the complaint as consistingofallkitchen employees, housekeeping employees, nurses aides,practicalnurses and pratical nurses licensed through waiveremployed by Respondent at its Philadelphia, Pennsylvania, hospital,but excluding the chief cook and assistant cook in the dietarydepartment, registered nurses, licensed practical nurses, administra-tive employees and supervisors as defined in the Actbargaining conference. Although Black requested a writ-ten statement of recognition signed by Weissman, whichthe Respondent's attorney prepared the next day andsubmitted to Weissman for signature, it was not signednor was such a statement ever given to Black. However,aswill later be discussed, the parties 2 weeks lateropened contract negotiations. On March 18, at the sug-gestion of the Respondent's attorneys, Black withdrewthe representation petition he had previously filed.2Preliminary discussions; subsequent contractnegotiationsIn anticipation of contract negotiations, and at therequest of Administrator Weissman, Union Representa-tive Black conferred with him and Dr. Jacob Freedman,a partner, on March 20, to consider the parties' futurerelationship.Black was informed of the Respondent'splans to sell the hospital about January 1, 1970, andits hope that the Union would be moderate in its econom-icdemands because the amount of profits earned bytheRespondent would determine the hospital'ssalesprice.Weissman also suggested that the duration ofany negotiated contract be limited to 9 months, afterwhich time, when the new owners assumed control,the Union could seek a more favorable agreement. Thisled to a general discussion of various terms and condi-tions of employment in which the Union was interested,with details to be worked out at subsequent bargainingmeetings.The first bargainingsessionwas held at the hospitalon March 31 or April 1.7 In attendance were Weissmanand Dr. Shubin on behalf of the Respondent and Blackand a committee of five employees representing theUnion. At the outset, the parties agreed to revise slightlythe composition of the bargaining unit in which thecard check had been previously conducted so as toinclude several additional employees whose authorizationcards Black produced. After Black submitted a list ofdemands and a sample collective-bargainingagreementtoWeissman, the parties discussed various terms andconditions of employment. Although Shubin did notremain throughout the entiremeeting,"a number ofthe Union's demands were considered in his presence,such as, a nondiscrimination clause, a hiring provision,and overtime. In addition, Shubin raised the questionwhether the Union would interfere with patient carein the course of settling grievances in the hospital.Negotiations continued after Shubin's departure.Shubin testified that, on leaving the meeting, he toldWeissman to gather all the information and that theywould talk it over later in the day. However, he furthertestified,when he asked Weissman after themeetingwhat had happened, Weissman answered that he wasIn view of the presence of the employee committee at this meeting,the nature of the discussions, and the sequence of events, I findthat Dr Shubin was mistaken in his testimony that this meeting occurredin the middle of February"It is not particularly necessary to determine whether Shubin remainedat the meeting about 15 minutes, as he testified, or more, as Blackrecalled 304DECISIONSOF NATIONALLABOR RELATIONS BOARDtired and was going home but would talk to him someother time. According to Shubin, his subsequent effortsto discussthemeetingwithWeissman were equallyfutile,withWeissman simply indicating that nothingof importance occurred there.Three otherbargainingsessions were-thereafter heldat the hospital on successive weeks between Weissmanand Black and the employee committee. Neither Shubinnor any other management representative participatedin thosenegotiations.At the last meeting,, on April21, the parties purportedly reachedagreement on allterms and conditions of employment but, before reducingtheir agreement to contract form, Black drafted a memo-randum of the agreed-upon points which he submittedtoWeissman the next day. Upon receiving Weissman'sapproval, Black convened the employees who ratifiedthe agreed-upon points and authorized the Union toexecute a formal contract.3.Weissman's death; the Respondent's withdrawal ofunion recognition; alleged loss of majorityOn April 26, before the final draft of the parties'agreementcould be presented to Weissman for execu-tion,Weissman died suddenly. Upon learning this, Blackcalled the hospital and was advised that Dr. Shubinand Dr. Raymond Silk, another partner, temporarilyassumed Weissman's functionsuntila successor wasfound. On the following Monday, April 28, Black com-municated with Shubin and informed him that an agree-ment had previously been reached with Weissman andthatwage increases were about dueto go' into effectShubin replied that the hospital was ina stateof confu-sion and requested 2 weeks to secure a new administra-tor.In the meantime, Shubin suggested, that a copyof the asserted contract be furnished to Silk and theRespondent's attorneys.'Approximately 2 weeks later, Black personally deliv-ered a copy of the putative agreement to Silk,10 whostated that he would have company attorneys reviewthe document, although he did not anticipate any prob-lems. Black urged prompt action because of the effectivedate of thewage increasestherein provided Subsequent-ly,Black telephoned one of the Company: s attorneysregardingthe contract and was informed that an associatein his firmspecializingin hospital matters would reviewit. In a later telephone conversation, Company AttorneyHart told Black that there were several questions oflanguage hewould like to discuss with him. Accordingly,ameetingwas arranged for May 26 to be attendedby John H. Docktor, the newly hired administratorwho had assumed his duties in the middle of May.However, before the date of the scheduledmeeting,Hart called Black and canceled it on instructions fromDocktor. He told Black that Docktor had advised himthatanotherunion,nototherwise identified,hadBlack apparentlyhad a similarconversation with Silk"Shubin claimedat the hearingthat he had never seen a copyof the purportedagreementnor was one submitted to the executivecommittee for approvalappeared in Docktor's office, claiming to have a collec-tive-bargainingagreementwhich had previously beenconsummated with Weissman Hart further commentedthat, under these circumstances, it would be best ifthe Labor Board adjudicated this matter."Concerning his reason for canceling the May 26 meet-ing,Docktor testified that Dr. Silk" told him that hehad heard from Weissman that a Teamsters union wasinterestedin representingthe Respondent's employeesand had made "some overtures." Docktor further tes-tified that he thereupon conveyed this information toAttorney Hart and requested him to call off the meetingto enable him (Docktor) to investigate this rival unionsituation.Significantly,no probative evidence wasadduced at the hearing that any rival labor organization,at any relevanttime,had made a claim to representthe Respondent's employees here involved, much lessthat it had entered into a collective-bargaining agreementwith WeissmanThere can be no doubt that, following his employmentas administrator, Docktor learned from company counseland other sources that the Union claimed to representthe hospital employees; that a card check had beenconducted establishing the Union's majority status; andthat the Union maintained it had negotiated a contractwithWeissman. In addition, it is conceded that sinceabout May 26, although requested, the Respondent hascontinuously refused to bargain with the Union. Whenasked at the hearing for an explanation for his refusal,Docktor answered that he was confused and neededmore information because there were other unions onthe scene-an assertion undeniably unsubstantiatedOn July 8, the Union filed a charge in this proceedingalleging,among other things, an unlawful refusal tobargain since on or about May 26. In response, companycounsel sent a letter to a Boardagenton July 18 whichstated that the Respondent refused to bargain with theUnion "solely because, on the basis of reliable informa-tion, the hospital does not believe that the union repre-sents a majority of its employees." Amplifying its rea-son, the letter explained that the Respondent's "currentbelief that the chargingunion representsvery few ofthe employees" was derived from information furnishedby Virginia Ross who, on the basis of conversationswith employees in early June,estimatedthat approxi-mately 80 percent of the hospital's 104 employees nolonger wished the Union to represent them. Moreover,the letter stated, Ross, on her own initiative, preparedand circulated a petition among the employees cancelingtheir authorization cards and withdrawing their designa-tion of the Union to represent them, which petitionwas also signed by approximately 80 percent of theemployees.Docktor testified that he conveyed the above informa-tion which he had obtained from three employees Speci-"On May 21, the Union filed a charge in Case 4-CA-4921,alleginga refusal by the Respondent to executea negotiated agreement, inviolation of Sec 8(a)(5) and (1) of the Act This charge was withdrawnon July 8 when the one in the present case was filed" Silk was not called as a witness BROAD STREETHOSPITAL & MEDICAL CENTERMargaretMurrell, 'a licensedpractical nurse, and Francis Redman, a maintenanceworker, had told him that they did not want a' unionand that Ross had informed him that she had a numberof signed petitions to the same effect Docktor furthertestified that he did not examine the petitions becausehe was "afraid" to do so. Admittedly, the three namedindividuals are not included in the bargaining unit4.Docktor'smeetings with employeesDocktor held two meetings with employees in thehospital dining room. The first was within 2 weeksafter he became administrator and the second severalweeks later. When Union Representative Black learnedfrom employees of the first scheduled' meeting, heappeared there but was asked to leave by Docktorbecause he was not an employee 13Docktor utilized these occasions'" to introduce himselfas the successor to Weissman, whose sudden death,he observed, created confusion in the hospital. Empha-sizing that everyone's primary consideration should' beto see. that the patients were given proper care andattention,Docktor expressed the desire to establish afriendly, personal relationship with the employees andto follow an open door policy whereby employees wouldnot hesitate to bring their problems to him. He alsoasked the employees to give him 2 months to familiarizehimself with the hospital's conditions and problems andto develop "a program." In the course of the meetings,employees raised the subjects of wage increases andthe fact that kitchen employees, unlike others, werenot enjoying paid holidays. Docktor commented on thesematters, as well as on such matters as hospitalizationbenefits and uniforms for the men. While I am notpersuaded that Docktor made outright promises toincrease wages or make other improvements in workingconditions, he did indicate that he would investigatethe situation to see what could be done. Specificallyreferring to the uniforms, Docktor noted that it wasestablished company policy for the men to be givenuniforms, although he observed that they actually werenot wearing complete uniform outfits. When questionedby an employee concerning his union attitude, Docktorreplied that he thought management could do morefor, the employees than anyone else but that it wasthe employees' choice whether they wanted a union.''13Within a few days after Docktor became administrator, Blacktelephoned him for an appointment Doctor told Black that he wastoo busy to see him at that time Several days later, Black againcalled and a meeting was arranged for a Friday which was a dayafter the first employee meetingHowever, Black did not keep thatappointmenti"No particularly useful purpose will be served to try to determinewhat transpired at each meeting'iThe above findings are based on portions of the combined testimonyof Docktor and employee Harris which I believe reflect the probabletruth3055Unilateralwage increases and institution of new'hospitalization and vacation programsSome time after Docktor's meetings with the employ-ees, the Respondent granted employees wage increasesin the latter part of June; secured Blue Cross andBlue Shield hospitalization benefits for the employeesatno cost to them; and instituted a formal vacationprogram. It is undisputed that this action was unilaterallytaken without notifying the Union or affording it anopportunity to discuss these matters with the Respond-ent. '-According to Administrator Docktor, he granted thewage increases on the basis of merit in accordancewith the Company's established policy, after personallyobserving the employees' work performance, consultingwith departmental heads, and reviewing each individual'srecordwith the bookkeeper. As a result, all but 8out of the Respondent's total employee roster of 122(which apparently included nonunit employees) receivedraises.Of the eight employees, it appears that severalwere accidentally overlooked. In addition, Docktor tes-tified', he decided, in the interest of uniform administra-tion, to fix the end of June as the only date for consideringemployees for wage increases.'6With respect to hospitalization benefits, it appearsthat previously the Respondent had an informal practice,evidently not'known to all employees, whereby employ-ees could get free medical treatment at the hospital,if they so desired, and. be hospitalized without chargeif they did not have hospitalization insurance. Accordingto',DrShubin, two..employees were hospitalized freeat the Respondent's facility in 1969. In June, theRespondent' instituted a Blue Cross- Blue Shield insur-ance program for its employees with coverage rightsfor their families if the employees paid an additionalpremium. The Respondent asserts that it made the changeat the instance of several insurance carriers who claimedthat the Respondent's practice of free treatment resultedinhigher charges to paying patients insured by theircompanies.,As indicated above, the Respondent also instituteda uniform vacation policy. Previously, vacations werehandled on a departmental basis, varied from departmentto department, and caused uncertainty, as to employeerights. Under the new formalized program, some employ-ees benefited while others were disadvantaged "" The record indicates that wage increases were previously givento a number of employees in January and March 1969 Docktor testifiedthat he was informed that they were merit increases The nature ofthose increases, however, was not substantiated Docktor also admittedthathewas not familiar with the nature of wage increases givenin 1967 or 1968'7The General Counsel does not contend that the Respondent unilater-ally instituted a new paid-holiday program In fact, the record indicatesthat the Respondent always had such a policy, although it was notfollowed for kitchen employees, and that Administrator Docktor appar-ently rectified this situation Similarly, there was an established policyregarding the wearing of uniforms by male employees which Docktorsimply effectuatedHere too no contention of unlawful unilateralaction is made 306DECISIONSOF NATIONALLABOR RELATIONS BOARDBConcluding Findings1.Withrespect to the refusal to recognize and bargainAs discussed above, following a card check conductedby the attorneys for the Respondent and the Union,AdministratorWeissman recognized the Union as itsemployees' bargaining representative in an appropriateunit and engaged in contract negotiations over a 3-week period which the Respondent refused to resumeafterWeissman's sudden death. It is the General Coun-sel'sposition that the Respondent thereby breacheditsstatutory obligation in violation of Section 8(a)(5)and (1) of the Act.It is well settled that, absent conflicting union claims,"an employer may lawfully recognize a labor organizationas the exclusive representative of his employees in anappropriate unit on a card-based majority.'' Once recog-nition is thus validly accorded the union, the Boardhas held that, as in the case of certifications, refusal-to-bargain orders, and settlement agreements, the partiesare entitled to a reasonable time to negotiate a collective-bargaining agreement, regardless of an interim loss ofmajority or an intervening representation claim of anoth-er union.20 Accordingly, the Board has found that anemployer defaulted in his bargaining obligation in viola-tion of Section 8(a)(5) of the Act where after the firstbargaining session the employer withdrew recognitionon the gound that the union, which had previouslybeen lawfully recognized, no longer represented a majori-ty of the employees as a result of a substantial employeeturnover,21 or employee disaffection.22 Conversely, theBoard has upheld a union security agreement concludedby an employer with a voluntarily recognized majorityrepresentative within a reasonable time after recognition,even though at the time of the execution of the contractthe union had lost the support of a majority of theemployees.23There is no question that the Union herein had demon-strated itsmajority status in an appropriate unit bya fair, accurate, and honest check of the Union's authori-zation cards by the attorneys for the Respondent andthe Union It is also perfectly clear that no probativeevidence was adduced that at the time of the cardcheck or, indeed, at any subsequent time, any rivalunion made any conflicting claim to represent the unitemployees.While initially the Respondent refused tomeet with the Union after Administrator Weissman's" SeeMidttest Piping and Suppl) Co . Inc ,63NLRB 1060, wherethe Board established the principle that an employer should not himselfresolve a question of representation resulting from conflicting claimsby rival unions but should leave the issue to be resolved by theprocess ofa Board election" N L R B vGisselPacking Co.395 U S 575, 595-600snKellerPasticsEastern,Inc , 157 NLRB 583,OzellaHarrington,dlbla Kimbrough Trucking Co ,160 NLRB 954,San Clemente PublishingCorporation167NLRB 6, cfAllied Supermarkets, Inc ,169NLRB92721KimbroughTruckingCo , supra22SanClemente Publishing Corporation, supra,see alsoUniversalGear Service Corporation157 NLRB 116911KellerPlastics, supradeathbecauseofsuchsupposed-andcertainlyunproved-rival union claims, it apparently no longerrelies on this ground. Nor does the Respondent nowrest on its challenge to the Union's continuing majoritystatuswhich it first advanced in its July 18 letter toaBoard agent as thesolejustification for its refusalto resume bargaining. Plainly, such a challenge wouldnot only be legally untenable but also would be factuallyunsupported by the record. From the foregoing it inesca-pably follows that the Union was the employees' lawfullyrecognized representative entitled to a reasonable timewithin which to bargain for a contract and, since theRespondent refused after Weissman's death to resumenegotiations in which the parties had engaged over aperiod of only some 3 weeks, the Respondent, undercontrolling percedent'24 defaulted in its statutory obliga-tion, unless there is merit in its latest defense urgedfor the first time at the hearing.The Respondent contends that Weissman's acts inagreeing to the card check, recognizing the Union, andengaging in contract negotiations were not authorizedor ratified by the Respondent and therefore were notbinding on it. From this, the Respondent's argumentcontinues, it is under no obligation to bargain withthe Union until the Union established its majority statusin a Board-conducted election under the principle oftheGisselcase I find the Respondent's position unsup-ported by the facts or the lawAs shown above, Weissman was a partner, servinguntil has death as the top administrative official of thehospital and as a permanent member of the executivecommittee of the partnership. Both in connection withthe card and the consequent recognition of the Union,he was represented on behalf of the Respondent bythe Respondent's attorneys, one of whom verified theUnion's card-based majority status. Preceding contractnegotiations, Dr. Freedman, another partner, participat-ed with Weissman in preliminary discussions with UnionRepresentative Black concerning the Union's generaleconomic demands and their potential effect on theRespondent's contemplated sale of the hospital. There-after,Dr. Shubin, the Respondent's medical directorand permanent member of its executive committee,attended part of the first bargaining session with Weiss-man, during which time several of the Union's proposedterms and conditions of employment were considered.Significantly, although Weissman was permitted subse-quently to carry on his dealings with the Union byhimself, never was the Union alerted to his purportedlimited authority. It is inconceivable to me that theRespondent was unaware of the card check or thetrue nature of Weissman's negotiations with the Union.Indeed, it places an unreasonable strain upon credulityto accept Shubin's testimony that Weissman was withoutauthority to engage in collective bargaining with theUnion; that he was only authorized to embark on anexploratory "fact-finding mission" with representatives24See In20,supra,cfSnow & Sons, 134 NLRB 709, enfd 308F 2d 687 (C A9),Kellogg's Inc ,147NLRB 342, enfd 347 F 2d219 (C A 9), Di vonFord Shoe Co , Inc .150 NLRB 861 BROAD STREET HOSPIT .L & MEDICAL CENTERof various labor organizations for the purpose of "justfinding out what the unions had to offer or what theirthoughts were", and that Weissman "simply reported[to the executive committee] very lightly that he wastalking to representatives of the unions." It is alsonotwithout significance that the Respondent did notproduce any probative evidence of any rival union inter-est or activity.Fortifying the view that Weissman was empoweredto recognize the Union and engage in contract negotia-tions is the fact that at no time after Weissman's deathdid Dr. Shubin, Dr. Silk, company attorneys, or Adminis-trator John Docktor, Weissman's successor, questionWeissman's authority or disavow his acts when UnionRepresentative Black apprised them that an agreementhad been reached on terms and conditions of employmentand sought to resume negotiations 25 Not surprisingly,the Respondent's attorneys, in their July 18 letter sentin response to the Union's charge in the present case,did not attribute the Respondent's refusal to bargainto any lack of authority on Weissman's part to establisha bargaining relationshipConsidering all the facts and circumstances herein,Ifind it reasonable to infer that Weissman acted withinthe scope of his authority in recognizing and engagingin contract negotiations with the Union '26 or, at least,that his acts were acquiesced in and ratified by theRespondent.27 In any event, the record persuasivelydemonstrates that the Respondent cloaked Weissmanwith apparent authority to deal with the Union as theemployees' collective-bargaining representative and thattheUnion believed and had good reason to believethat Weissman possessed the authority he exercised .21In sum, I conclude that the Respondent, contraryto its contention, was bound by Weissman's recognitionof the Union and that its refusal to resume negotiationsafterWeissman's death violated Section 8(a)(5) and (1)of the Act,29 whether or not the Union lost majoritysupport.39 I further find that neither his conclusion northe bargaining order hereinafter recommended is preclud-Z'The fact that the Union's initial charge in Case 4-CA-4921, alleginga refusal to execute this agreement, was subsequently withdrawn andno complaint issued charging such unfair labor practice clearly doesnot preclude a finding that Weissman's recognition of the Union wasvalid and binding on the Respondent and that the latter's refusal toresume negotiations violated Sec 8(a)(5) and (1) of the ActIRestatementof Agency 2d, Sec 7Id . Sec 82,et seqzNId , Sec 8 See also Sec 2(13) of the Act which specificallyprovides that "[i]n determining whether any person is acting as an'agent'of another person so as to make such other person responsiblefor his acts, the question of whether the specific acts performed wereactually authorized or subsequently ratified shall not be controlling - 'In this connection, I find totally unconvincing Shubm's testimonyconcerningWeissman's purported physical and mental incapacity toconduct the hospital's business or to deal with the Union It is noteworthythat Shubin admitted that Weissman's alleged condition was not readilyapparent to laymen, that the Union was not alerted to Weissman'salleged condition, and thatWeissman was permitted to conduct theRespondent's business and deal with the Union'"OraSkiles,Jr, dl bl a Overhead Door Compans of Modesto178NLRB No 67, is plainly distinguishable on its facts3" It is noted that the alleged loss of majority, if it had occurredat all, wasafter theRespondent's unlawful refusal to bargain307ed by the Supreme Court's decision in Gissel,ui eventhough, as the Respondent argues, it was not guiltyof any serious unfair labor practices which would makeimpossible the holding of a fair and impartial Boardelection. The Court specifically pointed out in the citedcase (601, fn 18) that it was not there "faced witha situation were an employer, with `good' or `bad'subjective motivation, has rejected a card-based bargain-ing request without good reason and has insisted thattheUnion go to an election while at the same timerefraining from committing unfair labor practices thatwould tend to disturb the `laboratory conditions' ofthat election."322.With respect to unilateral changes in terms andconditions of employmentIn view of my determination that the Respondentwas under the statutory obligation to bargain with theUnion as the exclusive representative of the Respond-ent's employees in an appropriate unit, I find that itsfailure to notify and discuss with the Union the contem-plated wage increases to employees33 and the institutionof the new hospitalization and vacation programsamounted to a refusal to bargain in violation of Section8(a)(5)of the Act, irrespective of the Respondent'soverall good or bad faith.34 As this conduct also tendedto undercut the Union's status as the employees' exclu-sive bargaining representative, the Respondent furtherviolated Section 8(a)(1) of the ActHowever, I findthat the record does not sustain the allegations of thecomplaint that the Respondent unilaterally granted holi-days in violation of the Act and accordingly I recommenddismissal of such allegations.3.With respect to unlawful promises of benefitsIfind insufficient evidence to substantiate the allega-tions of the complaint that the Respondent independentlyviolatedSection 8(a)(1) of the Actby promising employ-ees better wages, holidays, and hospitalization benefitsfor the purpose of underminingthe Union. Accordingly,dismissal of these allegations is recommended."NLRB vGissel PackingCo , Inc ,395U S 575, 614, 615,where the Supreme Court ruled that the Board is empowered to issuea bargaining order to remedy unfair labor practices "so coercive that,even in the absence of a Section 8(a)(5) violation, a bargaining orderwould have been necessary to repair the unlawful effect of those"unfair labor practices In addition, the Court held that where the unlawfulconduct is less pervasive the Board may find an 8(a)(5) violation andissue a bargaining order if the possibility of erasing the effects ofpast [unfair labor] practices and of ensuring a fair election (or a fairrerun) by the use of traditional remedies, though present, is slightand[therefore] employee sentiment once expressed through cardswould, on balance, be better protected by a bargaining order" Pertinently, the Supreme Court noted in Gissel, at 594, the Board'sadherence to its rule "that an employer could not refuse to bargainifhe knee, througha personal poll for instance,that a majority ofhis employees supported the unionCfSnow & Sons, and listof cases cited in fn24, supra3'From a factual point of view, it is perfectly clear that, contrarytoAdministrator Docktor's characterization, the wage increases werenot based on merit11N L R B v Benne Katz, et al,369 U S 736 308DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF.THE UNFAIR LABOR PRACTICES UPONCOMMERCE .,.The activities of the Respondent set forth in sectionIII, above, occurring in connection with Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic,and commerce among the several States,,and tend tolead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYPursuant to Section 10(c) of the Act, as amended,I recommend that the Respondent be ordered to ceaseand desist from engaging in the unfair labor practicesfound and in any like or related conduct and takecertain affirmative action designed to effectuate the poli-cies of the Act.To remedy the Respondent's unlawful refusal to fulfillits statutory obligation, I recommend that it be directedto bargain, on request, with the Union, as the exclusiverepresentative of its employees in the appropriate unitdescribed above and, if any understanding is reached,embody such understanding in a signed agreement. Inaddition, the posting of a notice is also recommended.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondentisengagedin commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.All kitchen employees, housekeeping employees,nurses aides, practical nurses and practical nurseslicensed through waiver, employed by the Respondentat its Philadelphia, Pennsylvania, hospital, but excludingthe chief cook and assistant cook in the dietary depart-ment, registered nurses, licensed practical nurses, admin-istrative employees, and supervisors as defined in theAct constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b)of the Act.4.At- all times material herein, the Union has beenthe exclusive bargaining representative of the employeesin the aforesaid appropriate unit within the meaningof Section 9(a) of the Act.5.By refusing since on or about May 26, 1969, torecognize and bargain collectively with the Union, asthe exclusive representative of the employees in theaforesaid appropriate unit, the Respondent has engagedin and is engagingin unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By unilaterallygrantingemployees wage increasesand hospitalization insurance benefits without cost tothem and instituting a new, fromalized vacation program,without first notifying the Union and affording it anopportunity to bargain over these matters, the Respond-ent has engaged in and isengaginginunfair laborpractices within themeaning ofSection 8(a)(5) of theAct.,7.By the foregoing conduct theRespondent has inter-feredwith, restrained, and coerced employees in the-exercise of their statutory rights within themeaningof Section 8(a)(1) of the Act.-8.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.9.The Respondent has not violatedSection 8(a)(1)of the Act by promising employees wage increases orother benefits.RECOMMENDED ORDERUpon the basis of the above-findings of fact, conclu-sions of law, and the entire record in the case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, it is ordered that the Respondent,Broad Street Hospital and Medical Center, Philadelphia,Pennsylvania, its partners, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain collectively withNational Organizing Committee of Hospital and NursingHome Employees, affiliated with Local 1199-RWDSU-AFL-CIO, as the exclusive representative of the Compa-ny's employees in the unit described below, concerningrates of pay, wages, hours of employment, and otherconditions of employment:All kitchen employees, housekeeping employees,nurses aides, practical nurses and practical nurseslicensed through waiver, employed by the Respond-ent at its Philadelphia, Pennsylvania, hospital, butexcluding the chief cook and assistant cook inthe dietary department, registered nurses, licensedpracticalnurses,administrative employees, andsupervisors as defined in the Act.(b)Making unilateral changes in employee wages,hospital benefits, vacations and other terms and condi-tions of employment, without first notifying and bargain-ingwith the -above-named Union as the employees'exclusive bargaining representative.(c) In any. like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed them by Section 7 of the Act.2.Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named Union, as the exclusive representative of itsemployees in the above-described unit, concerning ratesof pay, wages, hours of employment, and other condi-tions of employment and, if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its hospital in Philadelphia, Pennsylvania,copies of the attached notice marked "Appendix. "as11In the event no exceptions are filed as provided by Section 102.46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and Recommended Orderherein shall, as provided in Section 102.48 of the Rules and Regulations, BROAD STREET HOSPITAL & MEDICAL CENTERCopies of said notice, on forms provided by the RegionalDirector for Region 4, after being duly signed byRespondent's authorized representative, shall be postedby Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other mate-rial.(c)Notify the Regional Director for Region 4, 'inwriting, within 20 days from the date of the Trial Examin-er'sDecision, as to what steps the Respondent hastaken to comply herewith.36IT IS FURTHER ORDERED that the complaint, as amend-ed, be and it hereby is dismissed insofar as it allegesthatAdministrator Docktor promised employees wageincreases and other benefits in violation of Section 8(a)(1)of the Act.be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived forall purposesIn the event that theBoard'sOrder is enforced by a Judgment ofaUnited States Court of Appeals, the words in the noticereading"Posted by Order of the National LaborRelations Board" shall bechanged to read "Posted Pursuant to a Judgement of the United StatesCourt of Appeals Enforcing an Order of the National LaborRelationsBoard "31 In the event that thisRecommendedOrder is adopted by theBoard this provision shall be modified to read "Notify theRegionalDirector for Region 4,inwriting,within 10 days from the date ofthis Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to recognize and bargaincollectivelywithNationalOrganizing Committeeof Hospital and Nursing Home Employees,affiliatedwithLocal 1199-RWDSU-AFL-CIO, as theexclusive representativeof the Company's employ-ees in the unit described below, concerning rates309of pay, wages, hours of employment, and otherconditions of employment:All kitchen employees, housekeeping employ-ees, nurses aides, practical nurses and practicalnurses licensed through waiver, employed bythe Respondent at its Philadelphia, Pennsylva-nia,hosptial,but excluding the chief cookand assistant cook in the dietary department,registered nurses, licensed practical nurses,administrative employees, and supervisors asdefined in the Act.WE WILL NOT make unilateral changes in employ-eewages, hospital benefits, vacations, or otherterms and conditions of employment, without firstnotifying and bargaining with the above-namedUnion as the employees' exclusive bargaining repre-sentative.WE WILL NOT in any line or related mannerinterferewith, restrain, or coerce employees inthe exercise of rights guaranteed them by Section7 of the ActWE WILL bargain collectively, upon request, withthe above-named Union, as the exclusive represent-ative of our employees in the above-described unitconcerning rates of pay, wages, hours of employ-ment, and other conditions of employment and,Ifan understanding is reached, we will embodysuch understanding in a signed agreement.DatedByBROAD STREET HOSPITALAND MEDICAL CENTER(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This noticemust remainposted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other materialAny questionsconcerningthisnoticeor compliancewith its provisions may be directed to the Board's Office,1700 Bankers SecuritiesBuilding,Walnut and JuniperStreets,Philadelphia,Pennsylvania 19107, Telephone215-597-7601.